Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Objections
Claim 38 is objected to because of the following informalities:  “self-heating” is replaced with “self-healing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-3, 21-23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221895 A1 (“Sato”) in view of US 2019/0359764 A1 (“Pan”), US 2019/0250318 A1 (“Jeong”) and US 2005/0206832 A1 (“Tahara”).

Regarding claim 1, Sato shows (Fig. 1-3) a display device, comprising: 
a substrate (120); 
a thin film transistor (121) on the substrate; 
a first electrode (31, lower electrode), a light emitting diode (electroluminescence elements 130, para 34) and a second electrode (133, upper) sequentially on the thin film transistor; 
a barrier layer (134, organic, para 35) on the second electrode, the barrier layer including at least one organic layer (132, para 35).
Sato does not show wherein the at least one organic layer includes a chemically self-healing material, the chemically self-healing material including at least one of a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond and a polymer material including furan and maleimide that reversibly react through Diels-Alder reaction, 
wherein the chemically self-healing material includes a polymerizable monomer and a polymerization initiator, and 
wherein the polymerizable monomer includes an acrylic monomer and the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.lwt% to 15wt%.
polymer material including furan and maleimide that reversibly react through Diels-Alder reaction (para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pan, with furan and maleimide, to the invention of Sato.
The motivation to do so is that the combination produces the predictable result of self-repairing material on the second electrode (para 23). 
Sato in view of Pan does not show wherein the chemically self-healing material includes a polymerizable monomer and a polymerization initiator, and 
wherein the polymerizable monomer includes an acrylic monomer and the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.lwt% to 15wt%.
Jeong shows (Fig. 1) adhesive resin layer (120, para 46-47) includes a polymerizable monomer ((meth) acrylic monomer, para 50) and a polymerization initiator (para 56); and 
wherein the polymerizable monomer includes an acrylic monomer (para 50) and the polymerization initiator includes a radical polymerization initiator (azo based polymerization initiator, para 56).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Jeong, with adhesive resin, to the invention of Sato in view of Pan.
The motivation to do so is that the combination produces the predictable result of having an adhesive layer with stable pot life and coatability (para 57).  

Tahara shows the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.1wt% to 20wt% (para 114).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tahara, with polymerization initiator composition ratio, to the invention of Sato in view of Pan and Jeong.
The motivation to do so is that the combination produces product where compatibility of the mixed liquid tends to be impaired (if above the limit 15wt%, para 114) or may not adequately polymerized (if below the limit of 0.1wt%, para 115).

Regarding claim 2, Sato shows (Fig. 2) a front film (221) on the barrier layer (134).

Regarding claim 3, Sato shows (Fig. 3) the light emitting diode includes a single organic emitting layer (132, para 35).

Regarding claim 21, Sato shows (Fig. 1-3) a display device, comprising: 
a substrate (120); 
a thin film transistor (121) on the substrate; 
a first electrode (31, lower electrode), a light emitting diode (electroluminescence elements 130, para 34) and a second electrode (133, upper) sequentially on the thin film transistor; 
an encapsulation layer (134, organic, para 35) on the second electrode, the encapsulation layer including at least one organic layer (132, para 35).

wherein the chemically self-healing material includes a polymerizable monomer and a polymerization initiator, and 
wherein the polymerizable monomer includes an acrylic monomer and the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.lwt% to 15wt%.
Pan shows at least one organic layer includes a chemically self-healing material (self-repairing, para 23), the chemically self-healing material including at least one of a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond and a polymer material including furan and maleimide that reversibly react through Diels-Alder reaction (para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pan, with furan and maleimide, to the invention of Sato.
The motivation to do so is that the combination produces the predictable result of self-repairing material on the second electrode (para 23). 
Sato in view of Pan does not show wherein the chemically self-healing material includes a polymerizable monomer and a polymerization initiator, and 
wherein the polymerizable monomer includes an acrylic monomer and the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.lwt% to 15wt%.

wherein the polymerizable monomer includes an acrylic monomer (para 50) and the polymerization initiator includes a radical polymerization initiator (azo based polymerization initiator, para 56).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Jeong, with adhesive resin, to the invention of Sato in view of Pan.
The motivation to do so is that the combination produces the predictable result of having an adhesive layer with stable pot life and coatability (para 57).  
Sato in view of Pan and Jeong does not show the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.1wt% to 15wt%.
Tahara shows the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.1wt% to 20wt% (para 114).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tahara, with polymerization initiator composition ratio, to the invention of Sato in view of Pan and Jeong.
The motivation to do so is that the combination produces product where compatibility of the mixed liquid tends to be impaired (if above the limit 15wt%, para 114) or may not adequately polymerized (if below the limit of 0.1wt%, para 115).

Regarding claim 22, Sato shows (Fig. 2) a front film (221) on the encapsulation layer (134).

Regarding claim 23, the prior art as noted in the above rejection of claim 3, discloses the entire claimed invention.

claim 37, Tahara shows the polymerizable monomer and the polymerization initiator are divided by a phase separation (para 174).

2. Claims 4, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 1 or 21 above, further in view of US 2016/0369956 A1 (“Park”).

Regarding claim 4, Sato shows the light emitting diode (electroluminescence elements 130, para 34) includes an organic emitting layer (132, para 35).
Sato in view of Pan, Jeong and Tahara does not show the light emitting diode includes at least two organic emitting layers having a tandem structure. 
Park shows (Fig. 1) the light emitting diode (140) includes at least two organic emitting layers (142) having a tandem structure (para 46 last part).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, including double light emitting layers, to the invention of Sato in view of Pan, Jeong and Tahara.  
The motivation to do so is that the combination produces the predictable result of having charge generation layers (para 46 last part).

Regarding claim 24, the prior art as noted in the above rejection of claim 4, discloses the entire claimed invention.

3. Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 2 above, further in view of US 2014/0319497 A1 (“Cho”).

Regarding claim 5, Sato shows the barrier layer (134) and the front film (221).

Cho shows (Fig. 1) a filler layer (pressure-sensitive adhesive composition, para 55) below the front film (1), wherein the filler layer includes the chemically self-healing material (acrylic polymer, para 55).
Sato in view of Pan, Jeong, Tahara along with Cho teaches the entire claim.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cho, including filler layer, to the invention of Sato in view of Pan, Jeong and Tahara.  
The motivation to do so is that the combination produces additional reparable encapsulation material over the barrier layer to protect and repair the device encapsulation.

4. Claims 6, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 1 or 21 above, further in view of US 2016/0365522 A1 (“Seo”).

Regarding claim 6, Sato shows the substrate (120) and the thin film transistor (121).
Sato in view of Pan and Jeong does not show a multi barrier between the substrate and the thin film transistor.
Seo shows (Fig. 7) a multi barrier (201, with an additional barrier, para 86) between the substrate (400) and the thin film transistor (TFT).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Seo, including double light emitting layers, to the invention of Sato in view of Pan, Jeong and Tahara.  


Regarding claim 25, the prior art as noted in the above rejection of claim 6, discloses the entire claimed invention.

5. Claims 8, 12, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 1 or 21 above, further in view of US 2015/0270323 A1 (“Cho2”).

Regarding claim 8, Sato shows the barrier layer (134).
Sato in view of Pan, Jeong and Tahara does not show the barrier layer has a lamination structure including an inorganic layer and an organic layer alternatively arranged.
Cho2 shows (Fig. 1-2) the barrier layer (140) has a lamination structure including an inorganic layer (142) and an organic layer (141) alternatively arranged (para 44).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cho2, including double barrier layers, to the invention of Sato in view of Pan, Jeong and Tahara.  
The motivation to do so is that the combination produces adequate protection for the device from external impurities.

Regarding claim 12, Sato shows display device (Fig. 1-3).
Sato in view of Pan, Jeong and Tahara does not show the display device is flexible.
Cho2 shows (Fig. 1-2) the display device is flexible (para 44 last part).

The motivation to do so is that the combination produces display structure with bendable properties to make the device lighter.

Regarding claim 30, the prior art as noted in the above rejection of claim 12, discloses the entire claimed invention.

6. Claims 10-11, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 1 or 21 above, further in view of US 2018/0136536 A1 (“Kim”).

Regarding claim 10, Sato in view of Liu shows the barrier layer of chemically self-healing material (Pan).
Sato in view of Pan and Jeong does not show the chemically self-healing material includes a polymerizable monomer.
Kim shows (Fig. 1) the chemically self-healing material includes a polymerizable monomer (acrylic monomer, para 50).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kim, including self-healing acrylic monomer, to the invention of Sato in view of Pan, Jeong and Tahara.  
The motivation to do so is that the combination produces the predictable result of having a self-repairing polymer over the device.

Regarding claim 11, Sato in view of Liu shows at least one organic layer (Liu 40, para 51).

Kim shows (Fig. 1) at least one organic layer (acrylic monomer, para 50) includes a polymerization initiating catalyst (initiator methyl methacrylate, para 50).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kim, including polymerization initiating catalyst, to the invention of Sato in view of Pan, Jeong and Tahara.  
The motivation to do so is that the combination produces the predictable result of the catalyst linking successively with a large number of other monomers into a polymeric compound.

Regarding claims 28-29, the prior art as noted in the above rejection of claims 10-11, discloses the entire claimed invention.

7. Claims 13-14 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Cho2, as applied to claim 12 or 30 above, further in view of US 2018/0081399 A1 (“Kwon”).

Regarding claim 13, Sato in view of Pan and Cho2 shows flexible display device (Fig. 1-2, Cho2).
Sato in view of Pan, Jeong, Tahara and Cho2 does not show the display device includes a bendable panel, a rollable panel and a foldable panel.
Kwon shows (Fig. 4) the display device includes a bendable panel, a rollable panel and a foldable panel (para 45).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kwon, including 
The motivation to do so is that the combination produces display panel with
foldable properties that reduces in area due to folding and can easily be portable.

Regarding claim 14, Sato in view of Pan, Jeong, Tahara and Cho2 shows display device with a substrate (120, Sato).
Sato in view of Pan, Jeong, Tahara and Cho2 does not show the display device includes at least one bending portion in the substrate.
Kwon shows (Fig. 4) the display device includes at least one bending portion in the substrate (TFS, para 48).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kwon, including flexible display with bendable substrate, to the invention of Sato in view of Pan, Jeong, Tahara and Cho2.  
The motivation to do so is that the combination produces display which can be reduced in size by folding the substrate.

Regarding claims 31-32, the prior art as noted in the above rejection of claims 13-14, discloses the entire claimed invention.

8. Claims 15 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong, Cho2, Tahara, Kwon as applied to claim 14 or 32 above, further in view of US 2019/0058160 A1 (“Kishimoto”) and US 2018/0171055 A1 (“Kushner”).

 claim 15, Sato in view of Pan, Jeong, Cho2, Tahara, Kwon shows the at least one bending portion in the substrate (Kwon, TFS, para 48).
Sato in view of Pan, Jeong, Cho2, Tahara, Kwon does not show the at least one bending portion includes the chemically self-healing material.
Kishimoto shows (Fig. 20) the substrate (20) with acrylic monomer (para 90).
Kushner shows acrylic monomer constitutes a self-healing polymer (claim 1).
Kishimoto in view of Kushner teaches the claimed limitation where the flexible substrate of Sato in view of Pan, Cho2 and Kwon (Cho2, para 44) is treated with acrylic monomer of Kishimoto which is a part of the self-healing polymer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kwon, including flexible display with bendable substrate, to the invention of Sato in view of Pan, Jeong, Cho2, Tahara, Kwon.  
The motivation to do so is that the combination produces display substrate that can be self-repaired due to cracks from bending.

Regarding claim 33, the prior art as noted in the above rejection of claim 15, discloses the entire claimed invention.

9. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara as applied to claim 1 above further in view of US 2017/0092897 A1 (“Liu”).

Regarding claim 16, Sato shows an organic layer (134, organic, para 35)
Sato in view of Pan, Jeong and Tahara does not show at least one organic layer includes one kind of a thermoplastic material or a blend material including at least one kind of a thermoplastic material.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Liu, including thermoplastic material, to the invention of Sato in view of Pan, Jeong and Tahara.  
The motivation to do so is that the combination produces the predictable result of having a flexible barrier for a flexible display (para 47).

10. Claims 20, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, further in view of US 2018/0282484 A1 (“Woo”), Cho and Tahara.

Regarding claim 20, Sato shows (Fig. 1-3) a display device, comprising: 
a substrate (120);
a thin film transistor (121) on the substrate; 
a first electrode (31), a light emitting diode (130), and a second electrode (133) sequentially on the thin film transistor; 
a barrier layer (134) on the second electrode, the barrier layer including at least one organic layer (132).
Sato does not show wherein the at least one organic layer includes a chemically self-healing material, the chemically self-healing material including at least one of a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond and a polymer material including furan and maleimide that reversibly react through Diels-Alder reaction, 
wherein the chemically self-healing material includes a polymerizable monomer and a polymerization initiator, and 

Pan shows wherein at least one organic layer includes a chemically self-healing material (self-repairing, para 23), the chemically self-healing material including at least one of a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond and a polymer material including furan and maleimide that reversibly react through Diels-Alder reaction (para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pan, with furan and maleimide, to the invention of Sato.
The motivation to do so is that the combination produces the predictable result of self-repairing material on the second electrode (para 23). 
Sato in view of Pan does not show wherein the chemically self-healing material includes a polymerizable monomer and a polymerization initiator, and 
wherein the polymerizable monomer includes an epoxy monomer and the polymerization initiator includes a positive ion polymerization initiator having a composition ratio of 0.1 weight part to 10 weight part with respect to 100 weight part of the epoxy monomer.
Woo shows adhesive layer (130) includes a polymerizable monomer and a polymerization initiator, and 
wherein the polymerizable monomer includes an epoxy monomer (para 63) and the polymerization initiator includes a polymerization initiator (para 61).

The motivation to do so is that the selection of an art recognized material of Woo is suitable for the intended use of Sato in view of Pan (MPEP §2144.07).
Sato in view of Pan and Woo does not show the polymerization initiator includes a positive ion polymerization initiator having a composition ratio of 0.1 weight part to 10 weight part with respect to 100 weight part of the epoxy monomer.
Cho shows the polymerization initiator includes a positive ion polymerization initiator (para 42, cationic meaning positive ion).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cho, with positive ion polymerization initiator, to the invention of Sato in view of Pan and Woo.
The motivation to do so is that the combination produces compound capable of initiating polymerization by light (para 41).   
Sato in view of Pan, Woo and Cho does not show the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.1 weight part to 10 weight part with respect to 100 weight part of the epoxy monomer.
Tahara shows the polymerization initiator includes a radical polymerization initiator having a composition ratio of 0.1 weight part to 20 weight part with respect to 100 weight part of the epoxy monomer (epoxy resin (para 196) from monomers, ), 0.1 weight parts to 5 weight parts, para 114).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tahara, with polymerization initiator composition ratio, to the invention of Sato in view of Pan, Woo and Cho.


Regarding claim 35, Sato in view of Pan, Woo and Tahara shows the epoxy monomer includes 1,4-butanediol diglycidyl ether (Woo, para 64) and a positive ion polymerization initiator.
Sato in view of Pan, Woo and Tahara does not show the positive ion polymerization initiator includes one of an aromatic diazonium salt, an aromatic iodonium salt and an aromatic sulfonium salt.
Cho shows the positive ion polymerization initiator includes one of an aromatic diazonium salt (para 42).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cho, with diazonium salt, to the invention of Sato in view of Pan, Woo and Tahara.
The motivation to do so is that the combination produces compound capable of initiating polymerization by light (para 41).  

11. Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 1 above, further in view of US 2013/0003389 A1 (“Moroishi”).

Regarding claim 34, Jeong shows (Fig. 1) the acrylic monomer includes methyl (meth)acrylate (para 51)  and the radical polymerization initiator (para 56, azo based).
Sato in view of Pan, Jeong and Tahara does not show the radical polymerization initiator includes one of sodium persulfate, potassium persulfate, ammonium persulfate, t-butyl hydroperoxide, hydrogen peroxide, methylethylketone peroxide, cyclohexanone 
Moroishi shows the radical polymerization initiator includes one of sodium persulfate (para 85).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Jeong, including radical polymerization initiator, with the invention of Moroishi.  
The motivation to do so is that the selection of an art recognized material of Moroishi is suitable for the intended use of Sato in view of Pan and Jeong and Tahara (MPEP §2144.07).

12. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan.

Regarding claim 36, Sato shows (Fig. 1-3) a display device, comprising: 
a substrate (120); 
a thin film transistor (121) on the substrate; 
a first electrode (131), a light emitting diode (130) and a second electrode (133) sequentially on the thin film transistor; 
a barrier layer (134) on the second electrode, the barrier layer including at least one organic layer (132). 
Sato does not show wherein the at least one organic layer includes a chemically self-healing material, and 
wherein the chemically self-healing material includes at least one of a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond and a high functioning polymer material including furan and maleimide that reversibly react through Diels-Alder reaction.

wherein the chemically self-healing material including at least one of a self-healing polymer gel including diarylbenzofuranone (DABBF) that reversibly dissociates to an arylbibenzofuranone radical due to a dynamic covalent bond and a high functioning polymer material including furan and maleimide that reversibly react through Diels-Alder reaction (para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Pan, with furan and maleimide, to the invention of Sato.
The motivation to do so is that the combination produces the predictable result of self-repairing material on the second electrode (para 23). 

13. Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Pan, Jeong and Tahara, as applied to claim 1 above, further in view of US 2018/0059485 A1 (“Nam”) and US 2017/0008998 A1 (“Sodano”).

Regarding claim 38, Sato shows (Fig. 1-3) the barrier layer.
Sato in view of Pan, Jeong and Tahara does not show the barrier layer further includes first and second inorganic layers and the at least one organic layer is disposed between the first and second inorganic layers, and wherein a crack generated in the first and second inorganic layers is filled with the chemically self-heating material of the at least one organic layer.
Nam shows (Fig. 7) the barrier layer further includes first (351) and second inorganic layers (353) and the at least one organic layer (352) is disposed between the first and second inorganic layers (para 151).

The motivation to do so is that the combination prevents outside air, such as moisture and oxygen, from permeating into the OLED 310 (para 150).
Sato in view of Pan, Jeong, Tahara and Nam does not show wherein a crack generated in the first and second inorganic layers is filled with the chemically self-healing material of the at least one organic layer.
Sodano shows crack prevention by self-healing material (para 4).
Sato in view of Pan, Jeong and Tahara and Nam in combination with Sodano teaches the limitation.
The motivation is to repair the broken insulations in a self-repairing mode.
 
Regarding claim 39, Sodano shows a chemical reaction of the chemically self-healing material (barrier of Sato in view of Pan, Jeong, Tahara and Nam as modified by Sodano) is initiated by an impact and a stress of a generation of a crack (fracture repair, para 4).

	Response to Arguments
Applicant’s arguments with respect to claims 1, 20-21 and 36 have been considered but are moot because the new ground of rejection stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819